*637ORDER
PER CURIAM.
This Court accepted jurisdiction in this matter to consider the issue of the subpoena power of the Philadelphia Special Investigation Commission created pursuant to Executive Order No. 5-85 issued by the Honorable W. Wilson Goode on June 19, 1985. After review and argument, it appearing that said Commission did not, during the course of its investigation, attempt to exercise any subpoena power, nor was the question raised in the courts below, that issue is not properly before this Court. Accordingly, the appeal is dismissed as having been improvidently granted.